 

LOCK-UP AGREEMENT

 

This LOCK-UP AGREEMENT (this “Agreement”) is made as of July 31, 2014 by and
between the undersigned person or entity (the “Restricted Holder”) and Enumeral
Biomedical Holdings, Inc., a Delaware corporation formerly known as Cerulean
Group, Inc. (the “Parent”). Capitalized terms used and not otherwise defined
herein shall have the meanings given to such terms in the Merger Agreement (as
defined herein).

 

WHEREAS, pursuant to the transactions contemplated under that certain Agreement
and Plan of Merger and Reorganization, dated as of July 31, 2014 (the “Merger
Agreement”), by and among the Parent, Enumeral Acquisition Corp., a Delaware
corporation (the “Acquisition Subsidiary”), and Enumeral Biomedical Corp., a
Delaware corporation (the “Company”), the Acquisition Subsidiary will merge with
and into the Company, with the result of such merger being that the Company will
be the surviving entity and become a wholly-owned subsidiary of the Parent, with
all the Company stockholders exchanging their shares of Company Stock for shares
of Parent Common Stock pursuant to the terms of the Merger Agreement (the
“Merger”);

 

WHEREAS, simultaneously with or prior to the closing of the Merger, Parent will
complete a private placement offering (the “Private Placement Offering”) of a
minimum of 10 million Units (as defined below) of its securities, at a purchase
price of $1.00 per Unit, each “Unit” consisting of one (1) share of the Parent
Common Stock, and a warrant to purchase one (1) share of Common Stock at an
exercise price of $2.00 per share for a term of five (5) years;

 

WHEREAS, the Restricted Holder will be an officer, director and/or key employee
of the Parent immediately after the closing of the Merger and/or the Restricted
Holder will be a beneficial owner of five percent (5%) or more (a “5%
Stockholder”) of the outstanding shares of Parent Common Stock immediately after
the closing of the Merger and the Private Placement Offering; and

 

WHEREAS, the Merger Agreement provides that, among other things, all the shares
of Parent Common Stock owned by the Restricted Holder immediately after the
closing of the Merger (the “Restricted Securities”) shall be subject to certain
restrictions on Disposition (as defined herein) during the period of eighteen
(18) months immediately following the closing date of the Merger, if the
Restricted Holder is and remains a director or 5% Stockholder or during the
period of twenty-four (24) months immediately following the closing date of the
Merger, if the Restricted Holder is and remains an officer or employee (each
such period, the “Restricted Period”), subject to certain conditions all as more
fully set forth herein.

 

NOW, THEREFORE, as an inducement to and in consideration of the Parent’s
agreement to enter into the Merger Agreement and proceed with the Merger, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:

 

 

 

 

1.          Lock Up Period.

 

(a)          During the Restricted Period, the Restricted Holder will not,
directly or indirectly: (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, make any short sale, lend or
otherwise dispose of or transfer any Restricted Securities or any securities
convertible into or exercisable or exchangeable for Restricted Securities, or
(ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, any of the economic
consequences of ownership of any Restricted Securities (with the actions
described in clause (i) or (ii) above being hereinafter referred to as a
“Disposition”); provided, however, that if the Parent engages in an underwritten
public offering of its equity or convertible securities prior to the end of the
Restricted Period, the managing underwriter may waive the balance of the
Restricted Period. The foregoing restrictions are expressly agreed to preclude
the Restricted Holder from engaging in any hedging or other transaction which is
designed to or which reasonably could be expected to lead to or result in a sale
or disposition of any of the Restricted Securities of the Restricted Holder
during the Restricted Period, even if such securities would be disposed of by
someone other than the Restricted Holder.

 

(b)          In addition, during the applicable Restricted Period, the
Restricted Holder will not, directly or indirectly, effect or agree to effect
any short sale (as defined in Rule 200 under Regulation SHO of the Securities
Exchange Act of 1934 (the “Exchange Act”)), whether or not against the box,
establish any “put equivalent position” (as defined in Rule 16a-1(h) under the
Exchange Act) with respect to any shares of the Parent Common Stock, borrow or
pre-borrow any shares of the Parent Common Stock, or grant any other right
(including, without limitation, any put or call option) with respect to shares
of the Parent Common Stock or with respect to any security that includes, is
convertible into or exercisable for or derives any significant part of its value
from shares of the Parent Common Stock or otherwise seek to hedge the Restricted
Holder’s position in the Parent Common Stock.

 

(c)          Notwithstanding anything contained herein to the contrary, the
Restricted Holder shall be permitted to engage in any Disposition (i) where the
other party to such Disposition is another Restricted Holder and the transferee
agrees in writing that the Restricted Securities shall continue to be subject to
the restrictions on transfer set forth in this Agreement, (ii) where such
Disposition is a bona fide gift or gifts and the donee takes title to such
shares subject to the restrictions on transfer set forth in this Agreement,
(iii) where such Disposition is in connection with estate planning purposes,
including, without limitation to an inter-vivos trust, and the transferee takes
title to such shares subject to the restrictions on transfer set forth in this
Agreement, (iv) upon the written approval of the lead underwriter in any
underwritten public offering of Parent’s securities with gross proceeds of
$40,000,000 or more, (v) where such Disposition is to an affiliate of such
Restricted Holder (including entities wholly owned by such Restricted Holder or
one or more trusts where such Restricted Holder is the grantor of such trust(s))
as long as such affiliate executes a copy of this Agreement, (vi) as a
distribution to stockholders, partners or members of the Restricted Holder,
provided that such stockholders, partners or members agrees in writing that the
Restricted Securities shall continue to be subject to the restrictions on
transfer set forth in this Agreement; (vii) as collateral for any bona fide
loan, provided that the lender agrees in writing that the Restricted Securities
shall continue to be subject to the restrictions on transfer set forth in this
Agreement; or (viii) with respect to the sales of securities acquired after the
closing of the Offering in the open market or (ix) on and after the date that
such Restricted Holder ceases to be a director, officer and employee of the
Parent and the Company or 5% Stockholder, as the case may be.

 

2

 

 

(d)          For the avoidance of doubt, nothing shall prevent the Restricted
Holder from, or restrict the ability of the Restricted Holder to, (i) purchase
common stock on the open market or (ii) exercise any options, warrants or other
convertible securities granted by the Parent to the Restricted Holder or any of
its affiliates.

 

2.          Legends; Stop Transfer Instructions.

 

(a)          In addition to any legends to reflect applicable transfer
restrictions under federal or state securities laws, each stock certificate
representing Restricted Securities shall be stamped or otherwise imprinted with
the following legend:

 

“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
LOCK-UP AGREEMENT, DATED AS OF JULY 31, 2014, BETWEEN THE HOLDER HEREOF AND
ENUMERAL BIOMEDICAL HOLDINGS, INC. AND MAY ONLY BE SOLD OR TRANSFERRED IN
ACCORDANCE WITH THE TERMS THEREOF.”

 

(b)          The Restricted Holder hereby agrees and consents to the entry of
stop transfer instructions with the Parent’s transfer agent and registrar
against the transfer of the Restricted Securities or securities convertible into
or exchangeable for Restricted Securities held by the Restricted Holder except
in compliance with this Agreement.

 

3.          Registration of Restricted Shares.

 

(a)          During the Covered Period (as defined below), Parent shall not
register for resale any of the shares of Parent Common Stock received by the
Company stockholders in exchange for their shares of Company Common Stock
pursuant to the Merger (the “Merger Shares”) (for the sake of clarity, other
than a registration on Form S-8 or other registration relating to shares of
Parent Common Stock or any other class of Parent securities issuable upon
exercise of employee stock options or in connection with any employee benefit
plan or similar plan of Parent) unless the Restricted Holder is given at least
ten (10) business days advance notice of such registration and the right during
the ten (10) business day period following receipt of such notice to elect to
include its Restricted Securities in such registration on a pari passu basis
(including subject to cut back on a pari passu basis) with such other Merger
Shares and in accordance with the plan of distribution intended by Parent for
such registration statement. In the event that such registration involves an
underwritten public offering of Parents securities, the right of the Restricted
Holder to include its Restricted Shares in such registration shall be further
conditioned upon the Restricted Holder’s participation in such underwriting and
the inclusion of such Restricted Holder’s Restricted Shares in the underwriting
on the terms set forth herein. The Restricted Holders permitted to sell any of
their Parent Common Stock through such underwriting shall (together with Parent
and any other stockholders of Parent selling their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter selected for such underwriting by Parent or such other selling
stockholders, as applicable. Nothing contained herein shall require Parent to
include any Merger Shares in any registration statement registering exclusively
the resale of securities issued by Parent in the Private Placement Offering or
otherwise limit the ability of Parent to grant demand, piggy-back or other
registration rights to any other current or future stockholders of Parent.

 

3

 

 

(b)           “Covered Period” shall mean the period beginning upon the closing
date of the Merger and ending on the later of (i) the expiration of the
Restricted Period and (ii) the date on which all Merger Shares held by the
Restricted Holder are transferred by the Restricted Holder or may be sold under
Rule 144 without volume limitations during any ninety (90) day period.

 

(c)          Upon the request (a “Registration Notice”) of the Restricted Holder
together with such other holders of Restricted Securities that are parties to
similar Lock-Up Agreements (collectively the “Restricted Holders”) who
collectively own at least 51% of the Restricted Securities issued by the Company
in the Merger, given no earlier than the second anniversary of the closing date
of the Merger, the Company agrees to promptly, but no later than 90 calendar
days from the date of the Registration Notice, to file a registration statement
(the “Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) covering up to 50% of shares of Parent Common Stock issued in the Merger
to the Restricted Holders (the “Registrable Shares”). The Company agreed to use
its commercially reasonable efforts to ensure that such Registration Statement
is declared effective within 180 calendar days of filing with the SEC. The
Company shall use its commercially reasonable efforts to keep the Registration
Statement “evergreen” for nine months from the date it is declared effective by
the SEC or until such time as none of the Restricted Holders are affiliates of
the Company with respect to all of their registrable shares, whichever is
earlier. The Company shall pay all expenses in connection with any registration
obligation provided in this Section 3(c) including, without limitation, all
registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with applicable securities laws, and the fees and
disbursements of its counsel and independent accountants.  Each Restricted
Holder shall be responsible for its own sales commissions, if any, transfer
taxes and the expenses of any attorney or other advisor such Restricted Holder
decides to employ.

 

4.          Miscellaneous.

 

(a)          Periodic Reports. The Parent shall be permitted to request from the
Restricted Holder such person’s brokerage statement summary with respect to the
Restricted Securities covering any period during the Restricted Period.

 

(b)          Specific Performance. The Restricted Holder agrees that in the
event of any breach or threatened breach by the Restricted Holder of any
covenant, obligation or other provision contained in this Agreement, then the
Parent shall be entitled (in addition to any other remedy that may be available
to the Parent) to: (i) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision; and (ii) an injunction restraining such breach or threatened breach.
The Restricted Holder further agrees that neither the Parent nor any other
person or entity shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 4, and the Restricted Holder irrevocably waives any
right that he, she, or it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.

 

4

 

 

(c)          Other Agreements. Nothing in this Agreement shall limit any of the
rights or remedies of the Parent under the Merger Agreement, or any of the
rights or remedies of the Parent or any of the obligations of the Restricted
Holder under any other agreement between the Restricted Holder and the Parent or
any certificate or instrument executed by the Restricted Holder in favor of the
Parent; and nothing in the Merger Agreement or in any other agreement,
certificate or instrument shall limit any of the rights or remedies of the
Parent or any of the obligations of the Restricted Holder under this Agreement.

 

(d)          Notices. All notices, consents, waivers, and other communications
which are required or permitted under this Agreement shall be in writing will be
deemed given to a party (a) on the date of delivery, if delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) the date of transmission if sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment if such
notice or communication is delivered prior to 5:00 P.M., New York City time, on
a business day, or the next business day after the date of transmission, if such
notice or communication is delivered on a day that is not a business day or
later than 5:00 P.M., New York City time, on any trading day,; (c) the date
received or rejected by the addressee, if sent by certified mail, return receipt
requested; or (d) seven days after the placement of the notice into the mails
(first class postage prepaid), to the party at the address, facsimile number, or
e-mail address furnished by the such party,

 

If to the Parent:   With a copy (which copy shall not constitute notice
hereunder) to:       Enumeral Biomedical Holdings, Inc.   Duane Morris, LLP.,
One Kendall Square   100 High Street, Suite 2400 Building 400, 4th Floor  
Boston, MA 02110-1724 Cambridge, Massachusetts 02139   Attention Jonathan
Lourie, Esq., Attn: Chief Executive Officer   Facsimile: 857-401-3089 Telephone
Number: (617) 674-1865   Telephone Number: 857-488-4260 E-mail Address:
arthur@enumeral.com   E-mail Address: JLourie@duanemorris.com       If to the
Restricted Holder:   With a copy (which copy shall not constitute notice
hereunder)       To the address set forth on the signature page hereto.   To the
address set forth on the signature page hereto.

 

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.

 

5

 

 

(e)          Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

 

(f)          Applicable Law; Jurisdiction. THIS AGREEMENT IS MADE UNDER, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. In any action between or among
any of the parties arising out of this Agreement, (i) each of the parties
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state and federal courts having jurisdiction over
New York County, New York; (ii) if any such action is commenced in a state
court, then, subject to applicable law, no party shall object to the removal of
such action to any federal court having jurisdiction over New York County, New
York; (iii) each of the parties irrevocably waives the right to trial by jury;
and (iv) each of the parties irrevocably consents to service of process by first
class certified mail, return receipt requested, postage prepared, to the address
at which such party is to receive notice in accordance with this Agreement.

 

(g)          Waiver; Termination. No failure on the part of the Parent to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of the Parent in exercising any power, right, privilege or
remedy under this Agreement, shall operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise of any such power, right,
privilege or remedy shall preclude any other or further exercise thereof or of
any other power, right, privilege or remedy. The Parent shall not be deemed to
have waived any claim arising out of this Agreement, or any power, right,
privilege or remedy under this Agreement, unless the waiver of such claim,
power, right, privilege or remedy is expressly set forth in a written instrument
duly executed and delivered on behalf of the Parent; and any such waiver shall
not be applicable or have any effect except in the specific instance in which it
is given. If the Merger Agreement is terminated, this Agreement shall thereupon
terminate.

 

(h)          Captions. The captions contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

6

 

 

(i)          Further Assurances. The Restricted Holder hereby represents and
warrants that the Restricted Holder has full power and authority to enter into
this Agreement and that this Agreement constitutes the legal, valid and binding
obligation of the Restricted Holder, enforceable in accordance with its terms.
The Restricted Holder shall execute and/or cause to be delivered to the Parent
such instruments and other documents and shall take such other actions as the
Parent may reasonably request to effectuate the intent and purposes of this
Agreement.

 

(j)          Entire Agreement. This Agreement and the Merger Agreement
collectively set forth the entire understanding of the Parent and the Restricted
Holder relating to the subject matter hereof and supersedes all other prior
agreements and understandings between the Parent and the Restricted Holder
relating to the subject matter hereof.

 

(k)          Non-Exclusivity. The rights and remedies of the Parent hereunder
are not exclusive of or limited by any other rights or remedies which the Parent
may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative).

 

(l)          Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Parent and the Restricted Holder.

 

(m)          Assignment. This Agreement and all obligations of the Restricted
Holder hereunder are personal to the Restricted Holder and may not be
transferred or delegated by the Restricted Holder at any time. The Parent may
freely assign any or all of its rights under this Agreement, in whole or in
part, to any successor entity without obtaining the consent or approval of the
Restricted Holder.

 

(n)          Binding Nature. Subject to Section 4(m) above, this Agreement will
inure to the benefit of the Parent and its successors and assigns and will be
binding upon the Restricted Holder and the Restricted Holder’s representatives,
executors, administrators, estate, heirs, successors and permitted assigns.

 

(o)          Survival. Each of the representations, warranties, covenants and
obligations contained in this Agreement shall survive the consummation of the
Merger.

 

(p)          Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original and both of which shall
constitute one and the same instrument.

 

[signature page follows]

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.

 

  ENUMERAL BIOMEDICAL HOLDINGS, INC.       By:                    Name:  Arthur
H. Tinkelenberg   Title:    Chief Executive Officer       RESTRICTED HOLDER:    
      (name)           Name:   Title:       Address:                            
  Copy of any notice to (if applicable):       Address:                        

 

 

 